t c memo united_states tax_court holly waldron a k a holly hops petitioner v commissioner of internal revenue respondent holly b hops a k a holly b waldron petitioner v commissioner of internal revenue respondent docket nos filed date steven m cyr for petitioner john d davis for respondent memorandum findings_of_fact and opinion thornton judge in these consolidated cases petitioner seeks relief pursuant to sec_6015 from joint_and_several_liability for unpaid federal income taxes for and 1unless otherwise indicated all section references are to continued findings_of_fact the parties have stipulated some facts which we incorporate by this reference when she petitioned the court petitioner resided in oregon during the years at issue petitioner and her former spouse david waldron mr waldron resided in new mexico a community_property_state background petitioner holds a ph d in clinical psychology and during the years at issue she was employed as a professor at the university of new mexico in mr waldron was also employed there and had a fledgling consulting business by his consulting business was his sole source_of_income financial problems plagued the couple and in they separated in they divorced the final divorce decree filed in date required each spouse to assume and to continued the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2petitioner was ordered to file posttrial briefs but failed to do so as a consequence we could hold petitioner to have conceded or waived all issues on which she has the burden_of_proof see 84_tc_693 affd without published opinion 789_f2d_917 4th cir we decide this case however on the record as it stands basing our understanding of petitioner’s positions on her petition her pretrial memorandum and the presentation of her case at trial see scholet v commissioner tcmemo_2005_140 as discussed infra petitioner’s failure_to_file posttrial briefs has resulted in our deeming petitioner to have conceded some factual matters and has contributed to her failure to carry her burden of persuasion as to certain issues indemnify the other spouse for various specified debts including ½ of taxes owed dollar_figure the divorce decree also required petitioner to assume dollar_figure and mr waldron to assume dollar_figure of other specified community debts the divorce decree provided that any debt not listed shall be the sole responsibility of the party who created it petitioner has remarried and is gainfully_employed and joint tax returns on or about date petitioner and mr waldron filed untimely joint form sec_1040 u s individual_income_tax_return for their and taxable years when she signed the returns petitioner suffered no abuse and had no mental or physical health problem according to the form_1040 for petitioner earned dollar_figure in wages mr waldron earned dollar_figure in wages and they had incidental amounts of income from other sources their return showed total_tax liability of dollar_figure an estimated_tax penalty of dollar_figure and after taking into account federal_income_tax withholding of dollar_figure an underpayment of dollar_figure according to the form_1040 for petitioner earned dollar_figure in wages and mr waldron earned dollar_figure through his consulting business their return also listed dollar_figure for 3respondent asserts that on the same date petitioner and mr waldron also filed their joint_return and that it also showed a balance due taxable pension and annuity distributions received by mr waldron and incidental amounts of other income their return showed total_tax liability of dollar_figure an estimated_tax penalty of dollar_figure and after taking into account federal_income_tax withholding of dollar_figure an underpayment of dollar_figure installment_agreement in date petitioner and mr waldron secured an installment_agreement to pay dollar_figure a month on their unpaid tax_liabilities for various years including and petitioner and mr waldron established a joint checking account for making the monthly installment payments for about years she deposited dollar_figure into this account each month and mr waldron deposited dollar_figure each month in date the first dollar_figure payment to the internal_revenue_service irs was made from this joint account monthly payments of dollar_figure continued until date when the payments stopped and the installment_agreement terminated leaving unpaid balances for and 4the administrative record contains no copy of this installment_agreement and does not otherwise disclose its terms with any specificity 5an earlier payment of dollar_figure was tendered to the irs in date but the check was dishonored 6for reasons unexplained in the record the irs applied the payments mainly toward the tax_liability requests for innocent spouse relief on date petitioner submitted form_8857 request for innocent spouse relief with respect to tax years and on date she submitted another form_8857 requesting relief for tax_year the forms indicated identically that she had not reviewed the returns in question before signing them and that she had no knowledge of the tax law or data used to prepare them on the form_8857 for she indicated that when she signed the joint_return she knew some amount was owed to the irs for that year on the form_8857 for the other years she indicated the opposite with respect to the joint returns for those years the forms indicated identically that as of the time of the request for relief petitioner’s household had dollar_figure in monthly income and dollar_figure in monthly expenses final determinations petitioner’s requests for relief for and for the other years including were assigned to different irs personnel in his final_determination dated date respondent denied petitioner’s request for relief for the final_determination recites relevant considerations for determining 7the parties have stipulated that petitioner indicated on form_8857 that she knew there was a balance due on her joint_return when she signed it we disregard this stipulation as contrary to the facts disclosed by the record see 93_tc_181 relief under sec_6015 but does not indicate how respondent applied those considerations in considering petitioner’s request for relief in a separate final appeals determination dated date respondent denied petitioner’s request for relief for the only reason stated in the determination for denial of relief is you did not show it would be unfair to hold you responsible opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due on their aggregate income sec_6013 an individual may seek relief from joint_and_several_liability under sec_6015 which offers three avenues of possible relief under subsections b c and f in general sec_6015 provides full or apportioned relief from joint_and_several_liability with respect to an understatement sec_6015 provides proportionate tax relief to divorced or separated taxpayers with respect to a deficiency and in certain 8the record does not conclusively indicate why this determination did not address petitioner’s request for relief for and from such clues as we find in the record it appears possible that the liability was paid off pursuant to an installment_agreement discussed infra and that petitioner paid off the liability separately in any event the years and are not in dispute in this case circumstances sec_6015 provides equitable relief if relief is unavailable under sec_6015 or c in determining the appropriate relief available under sec_6015 we apply a de novo scope and standard of review see 132_tc_203 the burden is on petitioner to prove that she is entitled to equitable relief under sec_6015dollar_figure see rule a porter v commissioner supra pincite relief is available under sec_6015 or c only with respect to understatements of tax because petitioner’s liabilities are due to underpayments rather than understatements of tax her sole avenue of relief is sec_6015 see sec_6015 120_tc_137 a taxpayer who does not qualify for relief under sec_6015 or c can qualify for relief under sec_6015 if 9respondent argues vigorously on brief that we should review the appeals officers’ determinations for abuse_of_discretion on the basis of the administrative record we decline respondent’s invitation to repudiate this court’s precedents we observe however that any review for abuse_of_discretion on the administrative record would be complicated by the fact that the final determinations upon which this case is predicated are devoid of any meaningful explanation moreover as discussed infra insofar as we are able to discern the basis for these determinations in the assorted papers in the administrative record these determinations in certain aspects appear contradictory or incomplete 10petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 revproc_2003_61 2003_2_cb_296 the revenue_procedure prescribes guidelines for determining whether an individual qualifies for relief under sec_6015 this court has looked to the revenue_procedure as providing relevant factors for reviewing the irs’ denial of relief see washington v commissioner supra pincite mcghee v commissioner tcmemo_2010_259 n a threshold conditions the revenue_procedure sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 - c b pincite one threshold condition is that subject_to certain specified exceptions that do not pertain to this case the income_tax_liability from which the requesting spouse seeks relief must be attributable to the other spouse id sec_4 respondent acknowledges that for and petitioner meets six of the threshold requirements but contends that she only partially satisfies this last-mentioned requirement according to respondent citing certain workpapers in the administrative file only dollar_figure of the underpayment and dollar_figure of the underpayment are attributable to mr waldron petitioner has not disputed these assertions or offered any evidence in this regard we deem petitioner to have conceded these matters accordingly after taking into account the threshold conditions petitioner’s relief under sec_6015 cannot exceed dollar_figure for and dollar_figure for to determine whether she is eligible for relief with respect to any portion of either amount we turn to the next step of the analysis b safe_harbor requirements for relief insofar as the requesting spouse meets the threshold conditions she ordinarily will qualify for equitable relief under sec_6015 if she meets three safe_harbor requirements as discussed below petitioner meets two of the safe_harbor requirements wholly or partially but does not meet the third marital status petitioner satisfies this requirement because she and mr waldron were divorced when she applied for relief see revproc_2003_61 sec_4 a c b pincite knowledge or reason to know to satisfy this safe_harbor requirement the requesting spouse when she signed the joint_return must not have known or have had reason to know that the nonrequesting spouse would not pay the income_tax_liability id sec_4 b if a requesting spouse would otherwise qualify for relief under this section except for the fact that the requesting spouse’s lack of knowledge or reason to know relates only to a portion of the unpaid income_tax_liability then the requesting spouse may receive relief to the extent that the income_tax_liability is attributable to that portion id petitioner testified that when she signed the joint returns in question she believed that mr waldron would pay the tax shown on the returns because he told her he would we take this testimony with a grain of salt because petitioner also acknowledged that mr waldron had a history of late filing and of paying the couple’s taxes late and that money problems were part of the reason they ultimately divorced the relevant consideration is not whether she believed that mr waldron would eventually pay the taxes but whether she believed that the taxes would be paid reasonably promptly after the filing of the joint_return see schepers v commissioner tcmemo_2010_80 banderas v commissioner tcmemo_2007_129 about months after filing the joint returns petitioner and mr waldron secured an installment_agreement with the irs to pay dollar_figure a month toward their unpaid tax_liabilities for and they set up a joint checking account for this purpose petitioner testified that the original understanding was that she and mr waldron would each put in half of the dollar_figure each month but she also testified that i was concerned that once again my ex-husband would be irresponsible and pay late and so to make sure there was enough money in there i paid dollar_figure a month mr waldron paid dollar_figure each month which was almost exactly percent of the dollar_figure installment_payment this payment arrangement lasted for years when for reasons not clearly explained by the record the payments stoppeddollar_figure because the signing of the joint returns in question and the securing of the installment_agreement were so nearly contemporaneous we believe the installment_agreement arrangement provides strong evidence of petitioner’s beliefs and expectations as of the time she signed the joint returns and that evidence strongly suggests that when she signed the joint returns she reasonably believed that mr waldron would pay percent of the unpaid liabilities--a belief borne out by mr waldron’s actually paying this portion of the monthly installments for years before the arrangement terminated further supporting a conclusion that petitioner believed that mr waldron would pay percent of the tax_liabilities petitioner testified that upon her divorce she took on and paid through a repayment plan percent of the couple’s credit card debt in reaching our conclusions we put little stock in petitioner’s uncorroborated testimony that the original understanding was that mr waldron would contribute one-half of the installment payments commencing with the very first 11in her pretrial memorandum petitioner suggested that the payments stopped because mr waldron embezzled money from the joint account but petitioner presented no evidence in this regard installment_payment it appears that petitioner assumed responsibility for percent of the payments just as she had assumed percent of other community debts we are not persuaded that petitioner ever believed that mr waldron would pay more than percent of the tax liabilitiesdollar_figure on brief respondent asserts that the appeals officers properly found that petitioner lacked a reasonable belief that mr waldron would pay the tax_liabilities in question because she admitted on the forms that she knew there were underpayments on both her and joint returns when she signed them petitioner and mr waldron had balances due for other years when she signed the returns mr waldron had a long history of noncompliance and petitioner and mr waldron had ceased to comply with their installment_agreement but the relevant question is not whether petitioner knew there were underpayments on the returns for and or for other years but whether she knew or had reason to know when she 12on brief respondent acknowledges that the appeals officer who made the final_determination for found that the installment_agreement and divorce decree may suggest a belief that petitioner’s spouse would satisfy one half of the underpayment but it appears that the appeals officer was unaware that petitioner actually made percent of the installment payments 13actually petitioner’s form_8857 for indicated the opposite see supra note and associated text 14the record is inconclusive on this point signed these returns that mr waldron would not pay the and taxes see revproc_2003_61 sec_4 b and although mr waldron’s track record in paying late might be a relevant consideration the divorce decree and the installment_agreement as one appeals officer acknowledged see supra note mitigated this consideration--especially in the light of the fact that mr waldron actually made timely contributions toward the installment payments for years and the eventual noncompliance with the installment_agreement coming years after petitioner signed the joint returns has scant bearing on what petitioner reasonably believed when she signed them we conclude that when she signed the joint returns in question petitioner reasonably believed that mr waldron would pay percent of the unpaid tax_liabilities accordingly this consideration weighs in favor of relief to the extent of percent of the amounts as to which petitioner is eligible for relief after application of the threshold factors as discussed above economic hardship to satisfy the safe_harbor requirements the requesting spouse must also show that she will suffer economic hardship if relief is not granted economic hardship exists if satisfaction of a debt in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2003_ sec_4 c petitioner’s only argument that she will suffer economic hardship as expressed in her pretrial memorandum is that she no longer has the high-paying practice that she had in the early 2000s petitioner reported on her forms that as of the time the forms were filed in her household had dollar_figure in monthly income and dollar_figure in monthly expenses petitioner presented no evidence at trial that would indicate that these representations were incorrect or that her financial situation has deteriorated because the forms indicate that petitioner’s household has a monthly budget surplus of dollar_figure we are not persuaded that paying the tax_liabilities in question would render her unable to pay reasonable basic living_expenses as necessary to establish economic hardship summary of conclusions about safe_harbor relief in sum petitioner meets at least partially two of the safe_harbor requirements but fails the economic hardship requirement consequently the safe_harbor relief is not available we turn to the next step of the analysis c facts_and_circumstances_test a requesting spouse such as petitioner who satisfies the threshold conditions under the revenue_procedure but does not qualify for safe_harbor relief is nevertheless eligible for relief under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment on a joint_return the revenue_procedure lists various factors to be considered in deciding whether to grant equitable relief under sec_6015 revproc_2003_61 sec_4 c b pincite no single factor is determinative all factors are to be appropriately considered and the listing of factors is not intended to be exhaustive id see porter v commissioner t c pincite our analysis of the relevant facts and circumstances is set forth below marital status as previously discussed this factor is favorable to petitioner knowledge or reason to know as previously discussed this factor weighs in favor of granting petitioner relief to the extent of percent of the amounts of the underpayments that are attributable to mr waldron economic hardship as previously discussed this factor weighs against relief nonrequesting spouse’s legal_obligation to pay pursuant to a divorce decree or agreement if the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement this factor weighs in favor of relief unless the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iv respondent does not dispute that mr waldron had a legal_obligation under the divorce decree to pay one-half of the joint taxes oweddollar_figure to the contrary respondent asserts on brief that the appeals officers who considered petitioner’s requests for relief properly evaluated this factor adversely to petitioner because the nonrequesting spouse’s legal_obligation under the divorce decree only applied to half of their joint tax_liabilities for the same reason that a reasonable belief that the nonrequesting spouse will pay only a portion of an unpaid income_tax_liability counts toward partial relief see id sec_4 b we believe that the nonrequesting spouse’s legal_obligation to pay a portion of an outstanding relief should similarly count toward partial relief on brief respondent also suggests that the divorce decree is irrelevant because it was signed before the joint returns in 15the divorce decree required petitioner and mr waldron each to pay ½ of the taxes owed dollar_figure although this wording is not free of ambiguity we believe that read in conjunction with other provisions of the divorce decree it is fairly construed to require each spouse to pay one-half of their joint tax_liabilities question were filed but as just discussed respondent has effectively conceded that the divorce decree obligated mr waldron to pay one-half of joint taxes owed in the light of that concession the pertinent question is not whether the joint returns were filed after the divorce decree was signed but whether as of the date the divorce decree was signed petitioner knew or should have known that mr waldron would not honor the obligation that the divorce decree imposed upon him as previously discussed upon her divorce petitioner assumed percent of the community debts and mr waldron assumed the other percent as we have seen this split carried over and governed the couple’s contributions to the tax installment payments notwithstanding that the divorce decree obligated mr waldron to pay one-half of the tax_liabilities these circumstances strongly suggest that when the divorce decree was signed petitioner reasonably believed that mr waldron would pay at least percent of community debts including tax_liabilities to that extent this factor is favorable to petitioner significant benefit this factor weighs against relief if the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency revproc_2003_61 sec_4 a v c b pincite respondent’s appeals officers found that petitioner received no significant benefit from the unpaid income_tax_liability respondent does not contend otherwise in this proceeding this factor supports granting relief abuse petitioner suffered no abuse when she signed the returns this factor is neutral health problems petitioner suffered no serious health problems when she signed the returns this factor is neutral compliance with federal tax laws this factor weighs in favor of relief if the requesting spouse has made a good-faith effort to comply with income_tax laws in taxable years following the years for which she requests relief id sec_4 a vi according to the administrative record the appeals officers made seemingly contradictory findings about this factor the appeals officer who denied petitioner’s request for relief for found that she had failed to make a good-faith effort to comply with the tax laws for tax_year sec_2001 and through by contrast the appeals officer who denied petitioner’s request for relief for found that she had made a good-faith effort to comply with the tax laws but we need not attempt to referee these competing administrative determinations because as discussed in more detail below resolution of this factor does not affect our ultimate conclusion under the facts_and_circumstances_test summary of conclusions under facts_and_circumstances_test four factors favor at least partial relief--petitioner’s marital status her reasonable belief that mr waldron would pay percent of the joint tax_liabilities his legal obligations under the divorce decree and the lack of significant benefit to petitioner two factors are neutral--lack of abuse and lack of health problems setting aside for the moment the issue of whether petitioner made a good-faith effort to comply with tax laws for later years the only factor weighing against relief is petitioner’s lack of economic hardship even if we were to assume for sake of argument that petitioner failed the compliance requirement the totality of factors would still favor relief d conclusion for the reasons discussed above petitioner is entitled to relief under sec_6015 for percent of the underpayments that are attributable to mr waldron’s items of income to reflect the foregoing decisions will be entered under rule
